 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   ROY EL,                                                   Case No.: 2:19-cv-00951-JAD-EJY
 5                   Plaintiff,
                                                                             ORDER
 6           v.
 7   CITY OF LAS VEGAS DETENTION
     CENTER et al.,
 8
                     Defendants.
 9

10          Plaintiff brings this case pro se, and is seeking to proceed in forma pauperis. District courts
11   screen complaints brought by plaintiffs seeking to proceed in forma pauperis. 28 U.S.C. § 1915(e).
12   I.     In Forma Pauperis Application
13          Plaintiff submitted the declaration required by 28 U.S.C. § 1915(a) showing an inability to
14   prepay fees and costs or give security for them. Accordingly, Plaintiff’s request to proceed in forma
15   pauperis is granted.
16   II.    Screening the Complaint
17          Upon granting a request to proceed in forma pauperis, a court must screen the complaint
18   under 28 U.S.C. § 1915(e)(2). In screening the complaint, a court must identify cognizable claims
19   and dismiss claims that are frivolous, malicious, file to state a claim on which relief may be granted
20   or seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).
21   Dismissal for failure to state a claim under § 1915(e)(2) incorporates the standard for failure to state
22   a claim under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668 F.3d 1108, 1112
23   (9th Cir. 2012). To survive § 1915 review, a complaint must “contain sufficient factual matter,
24   accepted as true, to state a claim to relief that is plausible on its face.” See Ashcroft v. Iqbal, 556
25   U.S. 662, 678 (2009). The court liberally construes pro se complaints and may only dismiss them
26   “if it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which
27   would entitle him to relief.” Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014) (quoting Iqbal,
28   556 U.S. at 678).
                                                       1
 1          In considering whether the complaint is sufficient to state a claim, all allegations of material

 2   fact are taken as true and construed in the light most favorable to the plaintiff. Wyler Summit P’ship

 3   v. Turner Broad. Sys. Inc., 135 F.3d 658, 661 (9th Cir. 1998) (citation omitted). Although the

 4   standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff must provide

 5   more than mere labels and conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

 6   A formulaic recitation of the elements of a cause of action is insufficient. Id. Unless it is clear the

 7   complaint’s deficiencies could not be cured through amendment, a pro se plaintiff should be given

 8   leave to amend the complaint with notice regarding the complaint’s deficiencies. Cato v. United

 9   States, 70 F.3d 1103, 1106 (9th Cir. 1995).

10          Here, Plaintiff’s Complaint for Violation of Civil Rights (ECF No. 1-1) fails to state a claim

11   upon which relief may be granted. Plaintiff claims that on July 17, 2018, he was “kidnapped and

12   human trafficked [by Defendants City of Las Vegas Detention Center, North Las Vegas Police

13   Department, Mesquite Justice Court, Clark County Detention Center, North Las Vegas Municipal

14   Court, and Las Vegas Metropolitan Police Department], held for capital without indictment by grand

15   jury, cruel punishment, destruct [sic] of justice.” ECF No. 1-1 at 5. Plaintiff further claims that

16   Defendants were compensated for their involvement. ECF No. 1-1 at 5. Thereafter, Plaintiff filed

17   a “Notice of Sovereignty” with this Court, stating that the “Treaty of Peace and Friendship, between

18   Morocco and United States of America, is Supreme Law of the Land.” ECF No. 2.

19          Other than identifying events that appear to have allegedly occurred in Las Vegas, Plaintiff’s

20   claims against Defendants are vague and are not supported by any descriptive facts or circumstances

21   that support the conclusory allegations regarding the alleged incident. Moreover, “a litigant’s

22   reliance on any Barbary Treaty, including on the Treaty with Morocco, for the purposes of a civil

23   suit raising claims based on … events that occurred within what is the United States’ geographical

24   territory is facially frivolous . . . .” El Ameen Bey v. Stumpf, 825 F.Supp.2d 537, 538 (D. N.J. 2011).

25          IT IS THEREFORE ORDERED that Plaintiff’s Application for Leave to Proceed In Forma

26   Pauperis (ECF No. 1) is GRANTED. Plaintiff will not be required to pay the filing fee in this action.

27   Plaintiff is permitted to maintain this action to conclusion without the necessity of prepayment of

28   any additional fees or costs or the giving of a security for fees or costs. This Order granting leave
                                                      2
 1   to proceed in forma pauperis does not extend to the issuance of subpoenas at government expense.

 2   The Court therefore will dismiss Plaintiff’s complaint without prejudice for the Plaintiff to file an

 3   amended complaint.

 4           If Plaintiff chooses to file an amended complaint, the document must be titled “Amended

 5   Complaint.” The amended complaint must contain a short and plain statement of the grounds for

 6   the Court’s jurisdiction. See Fed. R. Civ. P. 8(a)(1). Additionally, the amended complaint must

 7   contain a short and plain statement describing the underlying case and Defendant’s conduct that

 8   constitutes discrimination. See Fed. R. Civ. P. 8(a)(2). Although the Federal Rules of Civil

 9   Procedure adopt a flexible pleading standard, Plaintiff still must give the Defendants fair notice of

10   the Plaintiff’s claims against it and Plaintiff’s entitlement to relief.

11           Additionally, Plaintiff is advised that if he files an amended complaint, the original

12   complaint (ECF No. 1-1) no longer serves any function in this case. As such, the amended

13   complaint must be complete in and of itself without reference to prior pleadings or other

14   documents. The Court cannot refer to a prior pleading or other documents to make Plaintiff’s

15   amended complaint complete.

16           IT IS FURTHER ORDERED that the Clerk of the Court must file Plaintiff’s complaint

17   (ECF No. 1-1).

18           IT IS FURTHER ORDERED that the Complaint (ECF No. 1-1) is DISMISSED without

19   prejudice for failure to state a claim upon which relief can be granted, with leave to amend. If

20   Plaintiff chooses to file an amended complaint, Plaintiff must file the amended complaint within

21   30 days from the date of this Order.          Failure to comply with this Order will result in a

22   recommendation that this action be dismissed.

23

24           DATED THIS 4th day of September, 2019.

25

26

27                                                   ELAYNA J. YOUCHAH
                                                     UNITED STATES MAGISTRATE JUDGE
28
                                                         3
